Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 3, 2019

                                      No. 04-19-00098-CR

                                       Raymond MANN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CR-5447
                          Honorable Frank J. Castro, Judge Presiding

                                         ORDER

       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on July 5, 2019. See TEX. R. APP. P. 38.6(a). Before the extended due
date, Appellant filed a second motion for an extension of time to file the brief until August 5,
2019.
       Appellant’s motion is GRANTED; the brief is due on August 5, 2019.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court